Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items involved do not simulate any natural flower in their physical characteristics and appearances, that they are in chief value of compounds of cellulose, other than cellulose acetate, but not made in chief value of transparent bands, sheets, or strips, and that the issue herein is the same in all material respects as that in De Waubert, Inc. and N. M. Albert Co., Inc. (36 Cust. Ct. 12, C. D. 1747), the claim of the plaintiff was sustained.